                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    MARK ALLEN THOMAS,                             )
                                                   )
           Plaintiff,                              )
                                                   )        No. 2:18-cv-02800-TLP-tmp
    v.                                             )
                                                   )
    FLOYD BONNER, et al.,                          )
                                                   )
           Defendant.                              )


               ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE


         The Court entered an Order directing Plaintiff to either submit a current copy of his

prison trust account statement for the previous six (6) months or pay the entire $400 civil filing

fee within thirty (30) days of the entry of the Order. (ECF No. 4.) The Court warned Plaintiff

that failure to comply with the Order would result in the Court: (1) denying Plaintiff leave to

proceed in forma pauperis; (2) assessing against Plaintiff the entire $400 filing fee without

regard to the installment payment procedures; and (3) dismissing the action without further

notice for failure to prosecute. (See id.) The time to comply with the Court’s Order has passed,

and Plaintiff did not file a motion for an extension of time.

         As such, Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure to

prosecute under Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R. Co., 370 U.S.

626, 629–33 (1962) (holding that district courts have the inherent authority to dismiss for lack

of prosecution). The $400 filing fee shall be assessed against Plaintiff.1


1
 “[Twenty-eight U.S.C. §] 1915(b)(1) compels the payment of the respective fees at the
moment the complaint . . . is filed.” Any subsequent dismissal of the case does not negate this
      SO ORDERED, this 2nd day of April, 2019.

                                            s/Thomas L. Parker
                                           THOMAS L. PARKER
                                           UNITED STATES DISTRICT JUDGE




financial responsibility.” McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th Cir. 1997)
(citations omitted), partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944,
951 (6th Cir. 2013).
                                              2
